PER CURIAM.
This is an appeal from an order granting summary final judgment in favor of the grantee. We reverse.
This case involves the inter vivos transfer by deed of a parcel of real estate by the grantors, Appellant/Norman A. Koppenhoe-fer, and his now deceased wife, to the grantee, Appellee/Diane R. Roberts, his granddaughter. The deed conveys a remainder interest to Ms. Roberts while retaining a life estate for Mr. Koppenhoefer. Appellant seeks to cancel the deed, which has been recorded, but which he has retained in his possession since its execution.
Because we find there remains a genuine issue of material fact with respect to Mr. Koppenhoefer’s intent to convey the property, we remand this cause back to the trial *205court. See Smith v. Owens, 91 Fla. 995, 108 So. 891 (1926).
GUNTHER, POLEN and SHAHOOD, JJ., concur.